

AMENDMENT NO. 4
TO
EASTGROUP PROPERTIES, INC.
2005 DIRECTORS EQUITY INCENTIVE PLAN


 
WHEREAS, EastGroup Properties, Inc., (the “Company”) established the EastGroup
Properties, Inc. 2005 Directors Equity Incentive Plan (the “Plan”), effective
June 1, 2005, and
 
WHEREAS, Section 9.1 of the Plan provides that the Board of Directors of the
Company may amend the Plan at any time, provided that the approval of
shareholders would be required for an increase in the aggregate number of shares
of the common stock, par value $0.0001 per share, of the Company (“Shares”) that
may be awarded under the Plan, and
 
WHEREAS, the Board of Directors has authorized the amendment of the Plan set out
below,
 
NOW, THEREFORE, the Plan is amended as follows, effective May 30, 2012:
 
1.   Section 6.2 is amended and restated in its entirety to read as follows:
 
                      6.2    Annual Award Formula.  The formula for computing
the number of Shares to be awarded to each eligible Outside Director as of the
date of an annual meeting pursuant to Section 6.1 is:
 
(a)  
For annual meetings in 2013 and later years, the number of Shares shall be equal
to $70,000 divided by the Fair Market Value of a Share on the date of the annual
meeting with respect to which the award is being made.  If the annual meeting is
recessed to a later date, the divisor shall be the Fair Market Value of a Share
on the date on which the meeting is ultimately adjourned.

 
(b)  
For annual meetings in 2012, the number of Shares shall be equal to $60,000
divided by the Fair Market Value of a Share on the date of the annual meeting
with respect to which the award is being made.  If the annual meeting is
recessed to a later date, the divisor shall be the Fair Market Value of a Share
on the date on which the meeting is ultimately adjourned.

 
2.   These amendments shall be incorporated into a document titled:  “EastGroup
Properties, Inc. 2005 Directors Equity Incentive Plan as Amended and Restated
Effective May 30, 2012.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
amendment to be executed at a meeting held on May 30, 2012.
 
 

 
EASTGROUP PROPERTIES, INC.
 
By:
  /s/ N. KEITH MCKEY    
N. Keith McKey
   
Executive Vice President, Chief Financial Officer,  Secretary and Treasurer

 
 


 
 

--------------------------------------------------------------------------------

 

